Citation Nr: 1546563	
Decision Date: 11/03/15    Archive Date: 11/10/15

DOCKET NO.  09-40 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran had active service from January 1965 to January 1967.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the St. Louis, Missouri, Regional Office (RO) and the Chicago, Illinois, RO, of the Department of Veterans Affairs (VA).  A December 2008 rating decision of the St. Louis, Missouri, RO denied entitlement to service connection for bilateral hearing loss.  A March 2010 rating decision of the Chicago, Illinois, RO denied service connection for tinnitus.  The Chicago, Illinois, RO currently has jurisdiction of the Veteran's claims file.

In April 2012, the Board denied the claims.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In August 2013, the Court vacated the 2012 Board decision.  In February 2014, the Board Remanded the appeal.  In December 2014, the Board again denied the appeal.  The Veteran appealed that decision to the Court.  The parties submitted a Joint Motion for Remand in June 2015.  That motion was incorporated into a Court Order.  

The Veteran's claims file is wholly electronic.  Electronic Virtual VA and eFolder documents on the VBMS electronic system were reviewed for this decision.

This is the first time this case has been before the undersigned. 


FINDING OF FACT

The competent evidence establishes that the Veteran's hearing acuity decreased during his active military service, and that his current tinnitus is of the same etiology as his hearing loss.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss and tinnitus have been met.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2015).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that a hearing disability and tinnitus were incurred during his active duty service.  During the Veteran's service, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Audiometric testing is currently conducted under standards set by the International Standards Organization and American National Standards Institute (ANSI).  VA regulations which define normal hearing and hearing loss disability are based on evaluation under ANSI standards.

The Veteran's hearing was examined by audiometry at a January 1965 induction exam.  At that time, pure tone thresholds in the right ear at 500, 1000, 2000, 3,000, and 4000 Hertz were measured as -5, 5, -5, and -5 decibels (dB), respectively.  In the left ear the pure tone thresholds were -10, 10, 5, and 0 decibels, respectively.  At the October 1966 separation audiometric examination, a hearing threshold at 10 dB was recorded for each tested frequency (500, 1000, 2000, 3,000, and 4000 hertz) in each ear.

Following service, the Veteran sought education benefits administered by VA, but did not file a claim for service connection for any disability until June 2008, some 40 years after his service separation.  The Veteran claimed service connection for hearing loss and tinnitus, and reported that he was first treated for hearing loss in 2000.  

On VA examination conducted in September 2008, the examiner noted that the Veteran was exposed to noise as a radio operator and as a truck driver in service and had a post-service history of occupational noise exposure as a firefighter.  The VA examination report disclosed hearing loss disability, as defined for VA purposes, in each ear.  

The examiner concluded that since more than 30 years elapsed after the Veteran's service separation prior to evaluation of hearing acuity, it was less than likely that the Veteran's current hearing loss was related to the Veteran's service.  However, this clinical opinion is of little probative value, as the examiner did not review the Veteran's service treatment records (STRs) or the reports of the Veteran's in-service audiometric examinations.

The Veteran was again examined in March 2010.  The examiner described the Veteran's January 1965 and October 1966 service audiometric examinations as showing hearing within normal limits, but the examiner did not discuss the specific changes in the Veteran's acuity thresholds during service, did not discuss whether the changes were or were not significant, nor did the examiner convert the in-service ASA audiometric examination reports to hearing thresholds consistent with ANSI standards for purposes of determining whether the Veteran had normal hearing at entry or separation.  Since the examiner did not acknowledge that the Veteran's audiometric testing results were expressed under ASA standards, or reference comparison to ANSI standards, the examiner's conclusion that the Veteran's hearing was normal during his service is of limited probative value. 

A November 2009 private medical statement received from DD, MD, states that DD, MD, diagnosed the Veteran with hearing loss and tinnitus in 2000.  Dr. DD opined that he was "sure at least some of [the Veteran's] symptoms were attributable to noise exposure during his service." 

A November 2009 private medical statement received from HD, MD, noted treatment of the Veteran since November 2007.  Dr. HD reported that the Veteran complained of or indicated the presence of bilateral tinnitus at his initial consultation with Dr. HD in 2007 and in subsequent treatment in 2009.  

In May 2010, the Veteran submitted a medical opinion from a private audiologist MH, PhD, who noted treatment of the Veteran in January 2000 for moderate sensorineural hearing loss and ringing in both ears.  Dr. MH noted that the risks of acquiring hearing loss, and the associated tinnitus were greater for individuals who were routinely exposed to loud occupational noise over time.  The audiologist stated that the Veteran's reported noise exposure during military service "should be considered as a potential contributing factor to his current hearing loss, tinnitus . . . [and] hearing function."

In general, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish entitlement to service connection, there must be medical evidence of current disability, medical or lay evidence of in-service incurrence or aggravation of a disease or injury, and medical evidence linking the current disability to that in-service disease or injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Certain chronic diseases (such as organic diseases of the nervous system including sensorineural hearing loss and tinnitus) will be presumed to have been incurred in service if manifested to a compensable degree of at least 10-percent disabling within one year after service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The threshold for normal hearing is from 0 to 20 decibels; higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).  Before service connection may be granted for hearing loss, it must be of a particular level of severity.  For purposes of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory threshold for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The presumption of soundness upon entry into service may not be rebutted without "contemporaneous clinical evidence or recorded history" in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  The Board concludes that the presumption of soundness at service entrance has not been rebutted.  

As noted above, current VA examinations disclose that the Veteran had both tinnitus and hearing loss.  Each of the clinicians who expressed an opinion indicated that it was likely that the Veteran's tinnitus was of the same etiology as his hearing loss.  

The central question in this case is whether the evidence demonstrates hearing loss in service.  Essentially, the only probative evidence is the reports of audiometric examinations (two) in service.  These audiometric reports reflect that the Veteran's hearing was normal, under the standards applicable at that time, when he entered service.  It is also clear that the Veteran's hearing acuity thresholds changed for the worse at seven of the eight thresholds tested.  Unfortunately, there is no probative medical opinion which accurately addresses the significance of the in-service changes or the relationship between the hearing acuity reported in service and the Veteran's hearing.  

The record makes it clear that there is no additional evidence relevant to the claims, to the Veteran's knowledge.  There are five medical opinions; two VA opinion are unfavorable to the claim and three private opinions are speculative or favorable to the claims.  None of the medical opinions reference accurately the limited clinical data available, so none of the opinions are of probative value.  The only probative evidence, the service treatment records, are more favorable than unfavorable to the Veteran's claims.  Therefore, resolving any doubt as to the accuracy of the service treatment records in the Veteran's favor, the criteria for service connection for hearing loss and tinnitus are met.  

As this opinion is favorable to the Veteran, no further discussion of VA's duties to assist the claimant is needed.


ORDER

The appeal for service connection for hearing loss disability and tinnitus is granted.


____________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


